     Case 5:01-cr-00018-MTT-CHW Document 255 Filed 09/29/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                                              )
                                              )
       v.                                     )   CRIMINAL NO. 5:01-cr-18-MTT
                                              )
GLEN SPEARING MATTHEWS,                       )
                                              )
              Defendant.                      )
                                              )


                                          ORDER

       Defendant Glen Spearing Matthews moves for a new trial. Doc. 254. Following

Defendant’s 2001 jury trial, at which he confessed to three armed robberies and asked

the jury for leniency, Doc. 178 at 5, the jury convicted him on all counts of a seven-count

indictment, Id. at 3, and the Court sentenced Defendant to 1,047 months’ imprisonment.

Doc. 105. After the Supreme Court’s decision in Johnson v. United States, 576 U.S.

591 (2015), Defendant successfully challenged the Armed Career Criminal Act

enhancement he received on Count Seven of the indictment. Docs. 183; 189; 191; 192;

195; 196. At the resentencing hearing, Defendant’s total term of imprisonment was

lowered from 1,047 months to 840 months. Doc. 196. Thus, Defendant is now serving

an 840 months’ sentence. Id.

       “Any motion for a new trial grounded on newly discovered evidence must be filed

within 3 years after the verdict or finding of guilty.” Fed. R. Crim. P. 33(b)(1). “Any

motion for a new trial grounded on any reason other than newly discovered evidence

must be filed within 14 days after the verdict or finding of guilty.” Fed. R. Crim. P.

33(b)(2). Defendant alleges the prosecutor “lie[d] to everyone” so that Defendant
     Case 5:01-cr-00018-MTT-CHW Document 255 Filed 09/29/20 Page 2 of 2




received the sentence he did in 2001. Doc. 254 at 2. Defendant points to no new

evidence. Even if he did, however, the time for filing a motion for new trial has long

passed.

       The only avenue to receive a new trial at this time would be through a motion to

vacate, set aside, or correct a federal sentence. 28 U.S.C. § 2255 (b) (providing that

the Court may “vacate and set the judgment aside and shall discharge the prisoner or

resentence him or grant a new trial or correct the sentence as may appear

appropriate”). But Defendant has filed several § 2255 motions in the past. Docs. 71;

161; 183; 213; 218. Thus, if Defendant wishes to file another § 2255 motion, he must

first seek authorization to do so by filing with the Eleventh Circuit Court of Appeals an

application seeking an order authorizing the district court to consider a second or

successive § 2255 motion. 28 U.S.C. § 2255(h). Only if the Eleventh Circuit grants

such an application, may Defendant file a § 2255 motion with this Court.

       In conclusion, it is ORDERED that Defendant’s motion for new trial, Doc. 254, is

DENIED. The Clerk’s office is DIRECTED to forward to Defendant an application

seeking leave to proceed with a second or successive §2255 motion to vacate, set

aside, or correct a federal sentence.

       SO ORDERED and DIRECTED, this the 29th day of September, 2020.



                                          s/ Marc T. Treadwell
                                          MARC T. TREADWELL, CHIEF JUDGE
                                          UNITED STATES DISTRICT COURT




                                            -2-
